Citation Nr: 1502158	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with respect to a June 2009 decision denying reimbursement for the Veteran's medical expenses from February 11 to February 12, 2009.


WITNESS AT HEARING ON APPEAL

Patient Accounts Representative for Appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from October 1964 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) following a June 2009 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York, which denied entitlement to reimbursement for medical expenses incurred from February 11 to February 12, 2009.  

On May 8, 2014, a representative for the appellant appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On June 2, 2009, VAMC Canandaigua notified the appellant of the denial of reimbursement for unauthorized medical expenses from February 11 to February 12, 2009.  

2.  The appellant did not respond to the June 2009 notice within one year; a notice of disagreement (NOD) was not received until September 2012.  


CONCLUSION OF LAW

A timely NOD with the June 2009 decision denying entitlement to reimbursement for unauthorized medical expenses was not received.  38 U.S.C.A. §§ 7104, 7105, 7108, (West 2014); 38 C.F.R. §§ 17.132, 20.101, 20.200, 20.201, 20.302 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board only has jurisdiction to review decisions by the agency of original jurisdiction (AOJ) that are timely appealed.  For an appeal to be timely, a claimant must file a NOD within a year after mailing of the notice of the adverse action; and to timely perfect an appeal the claimant must submit a substantive appeal within 60 days after being sent a statement of the case, or within the remainder of the 1-year period which follows the notice of the adverse decision, whichever period ends later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 17.132, 20.101, 20.200, 20.201, 20.302.  Without a timely NOD, the Board has no jurisdiction to consider the merits of the claim.  38 U.S.C.A. §§ 7105(c), 7108; see also Marsh v. West, 11 Vet. App. 468 (1998).  The Board's jurisdiction is a threshold question that must be resolved affirmatively before the Board may address a claim on the merits.  See 38 U.S.C.A. § 7108.  

In the instant case, while the appellant contends that it was never notified of the denial of the claim, the appellant specifically referred to the denial of the claim in the notice of disagreement, dated August 31, 2012, received September 7, 2012.  The appellant did not contend at that time that it had not received notice of the denial; rather, the appellant specifically noted that it had been told on several occasions that the claim for reimbursement of medical expenses had been denied.   

The record shows that the appellant was aware of a dispute over payment of the expenses.  Payment was authorized only for an ER visit on February 9, 2009, the healthcare center was told that VA would not be covering the Veteran's hospital stay from February 11 to February 12, 2009.  The appellant was informed by the VAMC that payment had been denied.  The appellant contends that it was provided incorrect, or at least incomplete information.  However, the AOJ's record indicates that the appellant had filed a claim in March 2009 and that the claim was denied in June 2009.  

The AOJ has indicated that a copy of the June 2009 denial letter is not available because of the age of the claim.  Nevertheless, the business practice of sending a notice letter with notice of appellate rights is presumed to have been followed as part of the regular practice of the AOJ.  The appellant has argued that it did not receive such a letter, but this contention does not overcome the presumption of regularity. 

The NOD was not timely, so the threshold for establishing Board jurisdiction is not met.  38 U.S.C.A. § 7105.  The appellant was advised of this in the statement of the case issued by the AOJ where the AOJ set forth its reasons for the denial of the claim, namely that a NOD had not been timely filed.  Consequently, the Board has no jurisdiction to consider the claim for reimbursement of medical expenses.  38 U.S.C.A. § 7108.  


ORDER

As the Board does not have jurisdiction in the matter, the appeal seeking reimbursement for medical expenses is dismissed.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


